DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a session information processing method/device performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising: extracting a to-be-analyzed sentence and a preset quantity of preceding sentences of the to-be-analyzed sentence from a session; performing word segmentation on the to-be-analyzed sentence and the preset quantity of preceding sentences, to obtain a first feature set comprising a plurality of first features; extracting a second feature 
The Closest prior art of record of Hu et al., teach intent recognition method and apparatus based on multiple rounds of interaction  a segmented word acquisition module, configured to acquire a plurality of segmented words corresponding to the current sentence to be recognized; an intent acquisition module, configured to acquire an intent corresponding to each of preceding multiple sentences of the current sentence; an extraction module, configured to extract a first preset feature between the plurality of segmented words, and extract a second preset feature between the plurality of intents; a recognition module, configured to recognize the intent of the current sentence on the basis of the first preset feature and the second preset feature, the first preset feature and the second preset feature being n-gram features; a first extraction sub-module, configured to extract n-gram features between two adjacent segmented words among the plurality of segmented words, and to use the n-gram features between the two adjacent segmented words as the first preset feature; and a second extraction sub-module, configured to extract n-gram features between 
Hu et al., (CN106997342 A -2017-08-01) teach a multi-round interaction-based intention identification method and apparatus. The multi-round interaction-based intention identification method comprises the steps of obtaining a plurality of segmented words corresponding to a to-be-identified current statement; obtaining an intention corresponding to each statement in a plurality of statements of a preceding text of the current statement; extracting a first preset feature among the segmented words, and extracting a second preset feature among the intentions; and identifying the intention of the current statement based on the first preset feature and the second preset feature (Machine translation of the description attached). 
Qi et al., (US 2012/0310627 A1) teach Methods and systems for document classification include embedding n-grams from an input text in a latent space, embedding the input text in the latent space based on the embedded n-grams and weighting said n-grams according to spatial evidence of the respective n-grams in the input text, classifying the document along one or more axes, and adjusting weights used to weight the n-grams based on the output of the classifying step.
The cited prior art of record fails to fairly teach or disclose the claimed combination of features.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Rodriguez et al., (US 2019/0394147 A1) teach a method includes initiating an embedded application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device.
Elder (US 2005/0043940 A1) teaches preparing data sources for a natural language query.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658